808 F.2d 834Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Moses BLAND, Plaintiff-Appellant,v.VIRGINIA DEPARTMENT OF CORRECTIONS, Ida Mills, Defendants-Appellees,
No. 86-6747.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 17, 1986.Decided Dec. 18, 1986.

Before PHILLIPS, WILKINSON, AND WILKINS, Circuit Judges
Moses Bland, appellant pro se.
Eric Karl Gould Fiske, Office of the Attorney General of Virginia and Mary Moffett Hutcheson Priddy, McGuire, Woods & Battle, for appellees.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Bland v. Virginia Department of Corrections, C/A No. 86-279-R (E.D.Va., August 26, 1986).


2
AFFIRMED.